Murchie, J.
The issues in this case are fully covered by the decision in the case of Plante against these same defendants decided today. The cases were tried and argued together. The verdict in this case, as in that, is clearly wrong on the issue of liability as to the defendant Canadian National Railways and must be set aside as to that defendant. It seems to be a proper verdict as to the defendant Edgar St. Laurent, both as to liability and damage, and will be permitted to stand as against him. It might well be argued that the award of $1,600 is a liberal one in view of the damages suffered, which involve no loss of earnings. Plaintiff’s out-of-pocket cost was $110 for medical services, plus an item, not proved as to amount, for replacing glasses and procuring colored ones for temporary use. Her injuries included a split lip, a bruised knee, blackened eyes, broken glasses, and a fracture of the nasal bones which resulted in a “lump” on the right side of the nose, somewhat larger than the “little one” earlier located at the same spot. Plaintiff was under the care of a physician, to some extent, for about a month and a half. She endured “an awful lot of pains” on the day following the accident, and later occasional headaches, a nose which was “very, very sensitive” and some degree of nervousness. In such a case, much must be left to the good *230judgment of a jury. It appears to the court that although the finding may reasonably be said to be on the high side, the jurors have discharged their duty with fidelity and reached a not-unreasonable approximation of the damage suffered. The mandate must be

On the motion of the defendant Canadian National Railways Motion sustained.


Verdict set aside.


New trial granted.


On the motion of the defendant Edgar St. Laurent Motion overruled.